Citation Nr: 0410288	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  98-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel


REMAND

The veteran served on active duty in the Army from March 1985 to 
May 1988.  

This case came before the Board of Veterans' Appeals (Board) from 
a December 1997 RO decision which denied service connection for 
right shoulder, right knee, and left knee disabilities, and from a 
July 1998 RO decision which denied service connection for a 
psychiatric disability including an anxiety disorder.  The veteran 
testified at an RO hearing in May 1998, and at a Board hearing in 
January 2000.  

In April 2000, the Board denied the claims for service connection.  
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  By a December 2000 order, the Court 
granted a November 2000 motion by the VA Secretary to vacate the 
Board decision and remand the case for further action.  The 
purpose of the joint motion and Court order was for the Board to 
apply new law, the Veterans Claims Assistance Act of 2000 (VCAA), 
which was enacted in November 2000.  Among other thinks, the VCAA 
eliminated the concept of a "well grounded" claim (both the RO and 
Board had denied the veteran's claims as being not well grounded).  
The VCAA also provides standards concerning VA notice to a 
claimant and the VA duty to assist in developing claims.  

Beginning in 2002, the Board directly undertook additional 
development of the evidence on the claims, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That development of the 
evidence was only partly completed.  Moreover, a later court case, 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (2003), invalidated the Board development regulation.

Under such circumstances, the case must be returned to the RO to 
complete necessary development of the evidence and to readjudicate 
the claims for service connection.  Accordingly, the case is 
remanded for the following:

1.  The RO should ask the veteran to identify any additional 
medical records of VA or non-VA treatment, dated since service and 
not already submitted, concerning right shoulder, right and left 
knee, and psychiatric disorders.  The RO should then obtain copies 
of the related medical records.

2.  The RO should have the veteran undergo a VA examination to 
determine the nature and etiology of any current right shoulder 
and right and left knee disabilities.  The claims folder should be 
provided to and reviewed by the examiner.  The examiner should 
diagnose all current right shoulder and right and left knee 
disabilities.  Based on examination findings, review of historical 
records, and medical principles, the examiner should provide a 
medical opinion, with adequate rationale, as to the approximate 
date of onset and etiology of any current right shoulder and right 
and left knee disabilities, including any relationship with the 
veteran's military service.

3.  The RO should have the veteran undergo a VA psychiatric 
examination to determine the nature and etiology of any current 
psychiatric disorders.  The claims folder must be provided to and 
reviewed by the examiner.  All current psychiatric disorders 
should be diagnosed.  Based on examination findings, a review of 
historical records, and medical principles, the examiner should 
give a medical opinion, with adequate rationale, as to the likely 
date of onset and etiology of current psychiatric disorders, 
including any relationship with the veteran's military service.

4.  After assuring that there has been compliance with the notice 
and duty to assist requirements of the law, the RO should 
readjudicate the claims for service connection for a right 
shoulder, right knee, left knee, and psychiatric disorders, taking 
into account all evidence received since the statement of the 
case.  If the claims are denied, the RO should issue a 
supplemental statement of the case to the veteran and his 
representative, and they should be given an opportunity to 
respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



